



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Jefferson, 2014 ONCA 434

DATE: 20140529

DOCKET: C53916

Rosenberg, MacPherson and Lauwers JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

James Jefferson

Appellant

Ariel Herscovitch and Janani Shanmuganathan, for the
    appellant

Shawn Porter, for the respondent

Heard: May 26, 2014

On appeal from the conviction entered on March 17, 2011
    and the sentence imposed on April 14, 2011 by Justice Donald J. Gordon of the Superior
    Court of Justice, sitting with a jury.

ENDORSEMENT

[1]

The appellant, James Jefferson, was convicted on March 17, 2011,
    following a trial before D.J. Gordon J.  of the Superior Court of Justice,
    sitting with a jury, of discharge firearm, possession of a firearm while
    prohibited, and four counts of breach of probation.

[2]

On April 14, 2011, the trial judge imposed a global sentence of 10
    years imprisonment less 51 months for pre-trial custody.

[3]

The appellant appeals his convictions on three grounds.  He also appeals
    his sentence.

The conviction appeal

[4]

The appellants principal ground of appeal is that the trial judge erred
    by concluding that there was no air of reality to the appellants claim of
    self-defence and, therefore, by refusing to put sections 34(2) and 37 of the
Criminal
    Code
to the jury.

[5]

We do not accept this submission.  The evidence showed that the
    appellant walked out onto the road and stopped in front of the vehicle in which
    the complainant was a passenger.  He pulled out his gun and shot the
    complainant through the car window.  The vehicle was not stopped and the
    complainant was still inside it.  The bullet hit the complainant in the arm.

[6]

There is no doubt that there was a history of animosity and even
    violence between the two former friends who had a previous history of joint
    criminal activity.  As well, on the day of the shooting the men had been
    engaged in a continuing altercation for up to 40 minutes.

[7]

Nevertheless, in our view, the trial judge was clearly correct in
    reaching the conclusion that there was no air of reality that the appellant
    believed, on reasonable grounds, that he could not preserve himself from death
    or serious bodily harm except by shooting the complainant.  Even if the
    relevant time frame is viewed as only the few seconds from the moment the
    appellant recognized the complainant in the approaching vehicle (and not the 40
    minutes or so of the continuing altercation between the two men), the appellant
    had other options: he could have tried to walk or run away, or held his gun and
    warned the complainant, or fired a warning shot.  He did none of these things. 
    Moreover, as the trial judge noted, during his cross-examination the appellant
    agreed with Crown counsel that he had other options but chose the option of
    shooting the complainant.

[8]

The appellants second ground of appeal is that the trial judge erred by
    allowing the Crown to tender evidence about the appellants prior disreputable
    conduct to establish animus and motive.  The disreputable conduct in issue was
    the appellants and complainants convictions for drug offences two years
    previously and the effect these convictions had on their relationship, namely,
    a highly negative effect as both men viewed the police raid on their shared
    premises as being the result of the other man ratting or snitching.

[9]

We disagree.  In our view, the trial judge properly found that the 2007
    drug bust was sufficiently intertwined with the 2009 shooting to justify the
    jury hearing it to the limited extent sought by the Crown.  Both the
    complainant and the appellant testified at the trial.  Realistically, it is
    difficult to imagine their testimony not including their description of the
    event two years earlier that had ruptured their friendship.

[10]

Third,
    the appellant submits that the trial judge erred in finding that the
    appellants statement to the police was made voluntarily.

[11]

The
    police interview of the appellant took place from 8:28 a.m. to 12:42 p.m. on
    February 17, 2009.  The interview was recorded except for the period between
    10:28 and 11:17 a.m. when the tape stopped because it had been programmed for
    only a two hour period.  This lapse was an accident because the interview
    officer was from the Cambridge office, where tapes were programmed for eight
    hours, but was conducting an interview in the Kitchener office, where the
    practice was programming for two hours.  Once he realized the mistake, the
    officer did his best later that afternoon to summarize his recollection of the
    missing part of the interview.

[12]

We
    see no basis for interfering with the trial judges conclusion that the
    appellants statement was voluntary.  There is nothing in the police officers
    or the appellants testimony about the missing 49 minute period to call into
    question this ruling.  The reality is that the appellant said nothing about the
    shooting incident in the interview; as the trial judge said: Mr. Jefferson was
    successful in maintaining his right to silence.

The sentence appeal

[13]

The
    appellant contends that the trial judge erred in imposing a global sentence of
    10 years imprisonment.  He says that the trial judge improperly attempted to
    set a new range for firearm-related offences in the Kitchener-Waterloo region. 
    The appellant points to these passages in the trial judges reasons:

Criminal activity involving illegal drugs and violence
    resulting from the use of firearms, particularly handguns, has increased in
    Waterloo over the past several years  In my view, the sentencing range must be
    subjected to continual review  While I recognize the submissions of Crown and
    defence counsel relied to a considerable extent on prior decisions I take the
    view the sentencing range ought to be increased at the upper end  In my view,
    the minimal sentence I can impose globally is ten years.

[14]

We
    are not persuaded by this submission.  Although the trial judge favoured an
    increase in the range of sentences for offences involving violence and
    firearms, in the end he imposed a ten year sentence for the offences of
    discharging a firearm with intent to wound and possession of a firearm while
    prohibited.  This was inside the 7 to 11 year range for serious firearm
    offences set by this court in
R. v. Bellissimo
, 2009 ONCA 49, at para.
    3.  Moreover, the trial judge explicitly stated that Mr. Jeffersons crime and
    his circumstances put him at the upper range of the existing range.

[15]

The
    conviction appeal is dismissed.  Leave to appeal sentence is granted and the
    sentence appeal is dismissed.

M. Rosenberg J.A.

J.C. MacPherson J.A.

P. Lauwers J.A.


